Title: George Muter to J. P. G. Muhlenberg and Others, 28 December [1780]
From: Muter, George
To: Muhlenberg, John Peter Gabriel,et al.



War Office, December 28th. [1780]

The General Assembly having Authorized the Supreme Executive, in case of an Invasion of this State, to embody and Officer as  they think most adviseable a force for opposing the Enemy, the Executive think it will be essentially necessary for them, to be beforehand provided with a roll of all the resigned and supernumerary Officers in the State, wherein shall be noted their Names, places of Abode, Rank, dates of Commission and former line of Service; that if they should be obliged to ask the Services of these Gentlemen, they may be enabled to do all manner of Justice to their former Rank by giving no Commissions inconsistent with it.
His Excellency the Governor, directs me to take the most effectual measures in my power for obtaining information on the above Heads and registering it in my office. I beg leave therefore, to request of you, that you will be so obliging as to furnish me with all the information you possibly can with any degree of conveniency, that I may be (as speedily as possible) enabled to comply with his Excellency’s Instructions.
I have the Honor to be, with great respect Sir Your mo. Obt.,

Geo. Muter C.

